CYNTHIA HOLCOMB HALL, Circuit Judge,
dissenting in part and concurring in the judgment.
Today this court parts company with every other circuit that has considered whether video surveillance is subject to the regulatory regime of the Electronic Communications Privacy Act of 1986, 18 U.S.C. §§ 2510-2520 (1988) [“Title I”]. See United States v. Mesa-Rincon, 911 F.2d 1483, 1437-38 (10th Cir.1990); United States v. Cuevas-Sanchez, 821 F.2d 248, 252 (5th Cir.1987); United States v. Biasucci, 786 F.2d 504, 510 (2d Cir.), cert. denied, 479 U.S. 827, 107 S.Ct. 107, 93 L.Ed.2d 56 *1461(1986); United States v. Torres, 751 F.2d 875, 885-86 (7th Cir.1984), cert. denied, 470 U.S. 1087, 105 S.Ct. 1853, 85 L.Ed.2d 150 (1985). By placing domestic video surveillance under Title I regulation, the majority shackles the government with restrictions imposed neither by the Constitution nor by Congress. I dissent from that action.
In my view the surveillance at issue in this case was lawful because it satisfied the probable cause and particularity requirements imposed on any search by the Fourth Amendment. I would follow the other circuits that have considered the issue and hold that Title I “provides the measure of the government’s constitutional obligation of particular description in using television surveillance to investigate crime,” but it does not subject television surveillance warrants to the procedural regime it establishes for bugging and wiretapping warrants. Torres, 751 F.2d at 885.
The majority goes further than our sister circuits, holding that before it may conduct a video surveillance, the government must satisfy not only the demands of the Constitution, but also all the additional procedural burdens that Title I imposes upon the government whenever it intercepts “wire, oral, or electronic communications” in the course of a domestic criminal investigation. Though it pretends to do nothing more than fill a gap in the statute, suggesting that the other circuits have held Title I inapplicable to video surveillance merely because the statute does not “expressly mention” the technique, the majority proposes an interpretation that the language of Title I is incapable of accommodating. See 18 U.S.C. § 2516(1), (3) (1988) (authorizing court orders for interception of “wire,” “oral,” and “electronic” communications in federal criminal investigations, subject to regulation under 18 U.S.C. § 2518 (1988)); 18 U.S.C. § 2510(1), (2), (12) (1988) (defining “wire communication,” “oral communication,” and “electronic communication”). The language Congress used to define the investigatory procedures regulated by Title I could not be clearer. The statute gives specific meaning to the terms wire, oral, and electronic communication and they cannot be read to include the images captured by silent television surveillance. Torres, 751 F.2d at 886.1 “Statutory language, to be stretchable, should be elastic. This statutory language is not.” Id. Nor can it possibly matter that the Foreign Intelligence Surveillance Act of 1978, 50 U.S.C. §§ 1801-1811 (1978) defines “electronic surveillance” to include the use of video cameras. The domain of that act is quite clear and it does not include domestic criminal investigations.
The consequences of the court’s bold initiative cannot be overemphasized. Registering its disagreement with Judge Cu-dahy, upon whose concurrence the majority in this case relies, the majority in Torres warned: “To read the words of this statute — intercept, aural, communication — as if they encompassed silent visual surveillance would be to say to Congress that there is no form of words that it can use to mark off the limits of a statute that will prevent aggressive, imaginative judges from disregarding those limits.” Torres, 751 F.2d at 886. Today’s majority says exactly that. It expresses its opinion that the law is anomalous, and finds in that opinion license to eliminate the anomalies. But whatever the majority may think of the logic of Title I, that is the law Congress has written and if it is to be rewritten it must be by Congress, not this court.
Because I agree with the majority’s holding that video surveillance of domestic criminal investigations is not unlawful merely because it is not expressly authorized by Title I, and because I believe that the surveillance at issue in this case satis*1462fied the requirements of the law, I concur with the majority that the district court’s order suppressing the government’s video tape should be reversed. But for the reasons I have expressed, I dissent from the majority’s holding that warrants for video surveillance in domestic criminal investigations are subject to regulation under Title I.

. Torres was construing not Title I, but its predecessor Title III. As footnote 12 of the majority opinion indicates, Title I defines "intercept” more expansively than Title III. "Intercept” is now defined as "the aural or other acquisition of the contents of any wire, electronic, or oral communication.” 18 U.S.C. § 2510(4) (1988) (emphasis added). Likewise, the statute has also been amended to authorize courts to order the interception of electronic communications in certain federal felony investigations. See 18 U.S.C. § 2516(3). Those changes have no impact on my analysis. It remains impossible for silent television surveillance to intercept a "wire, oral, or electronic communication.” It is worthwhile to point out, however, that when Congress embarked on the substantial overhaul of Title III that led to these changes, it did not add video surveillance to the list of federal investigative techniques that would be regulated by the statute.